         Case 2:20-cr-00086-RAJ-RJK Document 10 Filed 10/05/20 Page 1 of 2 PageID# 19

AO 98(Rev. 12/11) Appearance Bond



                                        United States District Court
                                                                      for the

                                                         Eastern District of Virginia

                     United States of America
                                   V,

                                                                                   Case No. 2:20cr86-1
                     John Kyriakos Hadjikakos

                               Defendant

                                                            APPEARANCE BOND


                                                            Defendant's Agreement

I,                      John Kyriakos Hadjikakos                (defendant), agree to folIow every order ofthis court, or any
court that considers this case, and I further agree that this bond may be forfeited ifI fail:
            ( X ) to appear for court proceedings;
            ( ! X ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                  Type of Bond
(    )(1) This is a personal recognizance bond.

( X )(2) This is an unsecured bond of$ 10,000.00
                i


(    )(3) This is a secured bond of$                                                    ,secured by:

       (     )
             )(a)
               (a) $
                   $                                    , in cash deposited with the court.

       (     )(b) the agreement ofthe defendant and each surety to forfeit the following cash or other property
                    (describe the cash or other property, including claims on it—such as a lien, mortgage, or loan — and attach proof of
                    ownership and value)'.



                    Ifthis bond is secured by real property, documents to protect the secured interest may be filed of record.

       (     )(c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                      Forfeiture or Release of the Bond

Forfeiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount ofthe bond surrendered to the United States, including the
security for the bond, ifthe defendant does not comply with the agreement. At the request ofthe United States, the court
may order ajudgment offorfeiture against the defendant and each surety for the entire amount ofthe bond, including
interest and costs.
Case 2:20-cr-00086-RAJ-RJK Document 10 Filed 10/05/20 Page 2 of 2 PageID# 20
